Citation Nr: 0414496	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  96-13 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

In May 2001, the veteran requested a hearing before a member 
of the Board at the RO.  In July 2002, the veteran was 
afforded a hearing before a member of the Board; however, the 
tape recording of the hearing was defective and could not be 
transcribed.  The veteran was scheduled for another hearing 
before a Member of the Board in May 2003, but did not appear.  
In June 2003, the veteran reported in writing that he did not 
receive notice of the May 2003 hearing.  In December 2003, 
the veteran submitted a motion to the Board requesting 
another hearing before a member of the Board at the RO.  In 
May 2004, the Board granted the veteran's request for a 
hearing.  Thus, this matter must be remanded to the RO for a 
hearing before a member of the Board at the RO.  

The Board also notes that the veteran's service medical 
records demonstrate that the veteran served in the Republic 
of Vietnam from September 1966 to September 1967.  While in 
Vietnam, he served with the 2nd Battalion, 9th Artillery, and 
the 3rd Brigade, 25th Infantry Division.  The unit history 
extracts provided by the United States Armed Services Center 
for Research of Unit Records (USASCRUR) document that during 
1967 the members of this battalion saw action daily in and 
around Pleiku.  The unit history documents numerous combat 
assaults and enemy offenses.  The stressor information 
provided by the veteran includes incidents of enemy attacks 
while in Pleiku.  In light of the Unites States Court of 
Appeals for Veterans Claims decision in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the unit history extracts 
provided by the USASCRUR demonstrate independent evidence of 
combat action in Vietnam by the veteran's unit during his 
presence in the area.  Thus, it appears that the veteran did 
experience traumatic events while serving in Vietnam.  Thus, 
a remand is also necessary to afford the veteran a VA medical 
examination to determine the current nature, etiology and 
severity of his post-traumatic stress disorder.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should schedule the veteran 
for a hearing before a traveling Board 
Member sitting at the RO, pursuant to his 
request.

3.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his psychiatric 
disability, if any.  The veteran's claims 
folder should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current psychiatric 
disability and associated symptomatology.  
The examiner is also requested to offer 
an opinion as to whether the veteran's 
psychiatric disability, if any, is at 
least as likely as not related to the 
veteran's period of active service, 
including exposure to enemy attacks while 
serving in Vietnam.  A complete rationale 
for any opinion expressed should be 
provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




